DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on December 22, 2021 has been received and fully considered.
The previous claim rejection made under 35 U.S.C. 103 in view of Griffiths et al. (US 20200129411 A1), Cho (US 5366665 A), Marsh et al. (US 20160175210 A1), which was indicated in the Office action dated September 22, 2021, is withdrawn in view of applicant’s amendment made to claim 1.  A new rejection is made to address the new limitations. 
The previous claim rejection made under 35 U.S.C. 103 in view of Griffiths, Cho and Marsh and further in view of Mullin (Sufio.com, 2018) is modified to address the new rejection; the original grounds of rejection is maintained. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this 	Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (US 20200129411 A1, priority to October 29, 2018) (“Griffiths” hereunder) in view of Cho (US 5366665 A, published on November 22, 1994), Marsh et al. (US 20160175210 A1, published June 23, 2016) (“Marsh” hereunder) and Sasaki et al. (US 2012/0244100 A1, published September 27, 2012) (“Sasaki” hereunder). 
Griffiths teaches a shampoo bar composition comprising at least 60 wt/wt % of one or more surfactants.  The reference teaches that the solid form of the shampoo enables eliminating wastes generated from packaging and reduces the volumes of the product which is more beneficial to the environment and in transportation.  See [0003].  Table 2 teaches a solid shampoo bar comprising 40 wt% of isethionate, 20 wt % olefin sulphonate and 5 wt % of disodium cocoamphodiacetate.  The reference further teaches adding preservatives.  See [0054].  Using preservatives such as benzoic acid is suggested.  See [0054].  
Griffiths teaches that sodium lauroyl methyl isethionate, sodium lauryl sulfoacetate and olefin sulphonated are all anionic surfactants suitable for the invention.  See [0039].  Combining or substituting art-recognized functional equivalents used for the same purposes is prima facie obvious.  See MPEP 2144.06.  Thus, combining olefin sulphonate with or substituting olefin sulphonated for sodium lauryl sulfoacetate would have been prima facie obvious.  
Amended Claim 1 recites a second surfactant has “suds-stabilizing ability and configured for combining with an anionic surfactant”, wherein the second surfactant comprises coco-glucoside and/or cocamidorpropyl betaine. 
Griffiths discloses such co-surfactants including amphoteric surfactants, which include alkylamidopropyl betaines.  See [0007, 0047].  The reference teaches that such 
Although Griffiths does not specifically disclose cocamidopropyl betaine, Cho teaches cocoamidopropyl betaine used in in cleansing formulations.  The reference teaches that betains are mild co-actives.  See col. 5, lines 13-18.  
Given the teachings of Griffiths to use alkylamidopropyl betaine as a co-surfactant in the shampoo bar composition, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to look to prior art such as Cho to find specific amidopropyl betaines suitable for personal care formulations.  Since the reference teaches coco-amidopropyl betaine is a mild co-active in cleansing products, the skilled artisan would have had a reasonable expectation of successfully use this betaine as the amphoteric surfactant and make a stable and mild bar shampoo by combining the teachings of the references. 

Although Griffiths generally teach using moisturizing agents, the reference fails to disclose the specific compounds of the present claims, e.g., polyhydric alcohol humectant and hair conditioning factor. 
Cho teaches and suggests that toilet bar formulations typically comprise mildness improving salts such as alkali metal salt of isethionate as well as detergents, germicides, etc.  See col. 4, lines 41 – 46.  The toilet bar is specifically suitable for “facial or body cleansing, shampoo compositions, conditioner compositions”, etc.  (emphasis inserted) See patented claim 1; col. 4, lines 33-37.  
jojoba oil, olive oil, etc.  See col. 6, lines 35 - 45.  Preferred moisturizers also include polyols such as glycerin, propylene glycol, etc.  See col. 6, lines 11 – 22.  Examples teach that a moisturizer is used in the range of 0.1-10 wt %.  
Cho teaches that preferred moisturizers suitable for the skin includes sodium pyrrolidone carboxylic acid (PCA-NA).  See col. 6, lines 23-34. 
Cho further teaches that polymeric skin feel and mildness aid provide enhanced creamy lather benefits.  See col. 6, line 46 – col. 7, line 36. Such polymers include Merquats 100, and 500, Jaguar C-14-S, etc. 
 	It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Griffiths and incorporate to the shampoo bar the moisturizing agents such as polyols, plant oils, polymeric conditioning agents and PCA-NA as motivated by Cho. The skilled artisan would have been motivated to do so as 1) Griffiths teaches to use moisturizing agents; 2) Cho teaches the disclosed bar soap is suitable for shampoo and conditioner; 3) Cho teaches using polyol, plant oils, PCA-NA to moisturize the skin (scalp) and polymeric conditioning agents to produce creamy lathering.  Since Griffiths teaches that solid bar shampoo should have sufficient cleansing action on skin and hair without degreasing and feeling harsh on the skin or hair, and Cho teaches suitable moisturizing agents for formulating a toiletry bar suitable for skin and hair, by combining the teachings of the references the skilled artisan would have had a reasonable expectation of successfully producing a stable soap bar which provides cleansing and moisturizing properties to skin and hair. See Griffiths, [0004-0005]. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   In this case, Griffiths further teaches that up to 80 wt% of one or more anionic surfactants can be used; most preferably 20-70 wt % or more preferably 30-60 wt % of the one or more anionic surfactants can be used.  See [0049].  Cho also teaches that mild improving salts such as sodium isethionate is used up to 50 % or 0.5-25 wt % of the composition; other mildness co-actives such as betaine is used up to 50 wt % or 0.5-25 %. See col. 5, lines 13-19.  Thus, manipulating the amounts of the isethionate to improve and optimize the mildness of the shampoo bar would have been prima facie obvious.  
Regarding the amount of the preservative, Cho also teaches that chemical preservatives such as sodium benzoate, etc are used in an amount ranging from 0.01 to 2 % by weight to prevent microbial spoilage.  See col. 10, lines 35 – 49.  Given the teaching in Griffiths to use preservatives in the shampoo bar, one of ordinary skill in the art before the time of filing of the present application would have been motivated to modify the teaching and used the preservatives in the amount according to Cho to prevent microbial spoilage of the composition. See instant claims 1 and 6. 
Regarding the pH range in claim 1, Griffiths and Cho fail to teach the pH range as defined by the claim. 

In view of the teachings of Marsh, adjusting the pH of the Griffiths/Cho bar soap in such range would have been obvious to one of ordinary skill in the art before the time of filing of the present application, as Marsh teaches that copper or redox metals present on the hair can be solubilized and washed; March teaches that the metal deposits can reduce cuticle distortion and reduce cuticle chipping and damage.  Since Griffiths and Cho all teach adding pH adjusting agents, the skilled artisan would have had a reasonable expectation of successfully producing a stable bar soap with the targeted pH range.  
Amended claim 1 further requires specific compositions for the hair conditioning oil and the polymeric conditioning agent. 
Griffiths generally teaches adding conditioning agents in the solid bar shampoo; using essential oil is specifically mentioned.  See [0051, 0055].  The reference fails to teach the specific oil composition of present claim 1. 
Sasaki teaches damaged hair improving agents comprising the synthetic oils and the natural oils of present claim 1.  The reference further teaches that camellia oil along with olive oil is “traditionally” known “to improve the damaged hair”; applying a “moderate amount” of the oil to impart smoothness and flexibility to hair is well known.  The application of camellia oil in a formulation in combination with silicone oils is also well known.  See [0002].  Example 6 teaches camellia oil used at an amount of 1 wt % by weight in a hair treatment composition. 

Example 7 also discloses a formulation comprising cetyl ethyl hexanoate at 1 wt % and macadamia oil at 1.5 wt %. (=40:60 ratio).  Cetyl ethyl hexanoate is also disclosed as a damaged hair improving agent.  See [0020], item no (12).  
Given such teachings, using the oils well known to repair and replenish damaged hair as a conditioning agent in the solid bar shampoo of the Griffiths would have been an obvious modification to one of ordinary skill in the art before the time of filing of the present application.  Since Griffiths teaches and suggests adding to the composition conditioning agents and oils, the skilled artisan would have motivated to do so with a reasonable expectation of successfully producing a stable solid bar shampoo with improved hair repair and replenishing effects such as smoothness and flexibility of the hair. 


Regarding claim 4, Griffiths teaches using essential oils such as citrus oil, lavender oil, etc in an amount ranging from 0.1-20 wt %.  See [0055-0056].  
Regarding claim 5, Cho teaches the moisturizers suitable for formulating the toiletry soap bar for skin and hair include glycerin and sorbitol.  See col. 5, lines 25 -34.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths, Cho, Marsh and Sasaki as applied to claims 1 and 4-6 in view of Mullin (“10 Eco-friendly packaging ideas”, Sufio.com, published on November 15, 2018).
The references fail to disclose packaging for the bar soap.
Mullin teaches that Pangea Organics use biodegradable paper to package beauty products.  The illustration shows a paper box containing a bar soap. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Brennan and package the bar soap in biodegradable materials to reduce waste.   

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GINA C JUSTICE/Primary Examiner, Art Unit 1617